Citation Nr: 1618123	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  10-44 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for varicose veins of the right leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active service from December June 1968 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In March 2013, the Board remanded the case to the RO for additional development.  The Board finds there is compliance with the prior remand.  


FINDING OF FACT

The Veteran's varicose veins of the right leg were not productive of persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for varicose veins of the right leg have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.104, Diagnostic Code 7120 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in September 2009 and October 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Also, the Veteran was provided a VA examination of his claimed varicose veins of his right leg in October 2009.  This examination and its associated report were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In March 2013, the Board remanded the Veteran's claim for further development, to include rescheduling the Veteran for a VA examination as the Board found the Veteran showed good cause for failing to report to his March 2012 VA examination.  Since the March 2013 Board remand, the evidence in the claims file indicates the Veteran was scheduled for a VA examination by the Kansas City VA medical center and notified by mail in April 2013, but the Veteran failed to respond to requests to confirm the VA examination.  (See Virtual VA, Capri record, 4/17/13).  A July 2013 notification states the Veteran was called "4xs over a 10 day time period; left messages each time asking Vet to call back and confirm appointments; no return calls."  In February 2014, the Veteran submitted a statement requesting his examination be rescheduled because he had not received any phone calls or notification of a VA examination.  At this time, he also submitted a form noting his phone number had changed.  

The Court has held that in the normal course of events it is the burden of the veteran to keep the VA apprised of his whereabouts, and that if he did not do so there was no burden on the VA to turn up heaven and earth to find him before finding abandonment of a previously adjudicated benefit.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Moreover, corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist the Veteran in developing his claims, rather than a duty on the part of VA to entirely develop the claims with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  

Although the Veteran contends he did not receive any notification of a scheduled VA examination, the Court has applied a presumption of regularity to all manner of VA processes and procedures.  Miley v. Principi, 366 F.3d 1343, 1346-47 (Fed.Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed.Cir. 2011).  Clear evidence is required to rebut the presumption of regularity.  Miley, 366 F.3d at 1347.  

The Board finds the presumption of regularity on behalf of VA has not been rebutted in the present case.  Indeed, an April 2013 compensation and pension exam inquiry notes a VA examination was requested on April 17, 2013, and it is presumed the Veteran received mailed notice of such VA examination.  Moreover, there is no indication such notification was sent to the incorrect address; the Veteran has only asserted his phone number changed during the appeals period.  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

The Veteran claims that his service-connected varicose veins of the right leg are more severe than what is reflected by the currently assigned ratings.  Specifically, he avers in a September 2009 statement that the original area affected had increased to just above his knee and caused pain at the level of four to five out of ten when sitting.  Pain increased to eight out of ten when standing and was relieved by sitting and elevating his leg.  He further elaborates in an August 2010 statement that he did experience pain at rest and did not experience relief when he elevated his leg.  He also had pain while walking.  In an October 2010 statement he further states his pain was not relived by elevation, but instead was relieved by eight to ten hours of bed rest.  He also was not completely pain free.  With eight hours of sleep his pain was almost gone and with four to eight hours of elevation or laying down most of his pain was almost gone.  He also elevated his legs whenever possible and had worn out his compression hose from washing and wearing.  He also contends in his October 2010 substantive appeal that he had discoloration of the skin surrounding his varicose veins and experienced a higher pain level than when originally rated in 1972. 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Varicose veins are rated under 38 C.F.R. § 4.104, Diagnostic Code 7120.  A 10 percent rating is warranted for intermittent edema of an extremity or aching and fatigue in a leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted for massive board-like edema with constant pain at rest.

Before turning to discussion of the relevant evidence and merits analysis, the Board reiterates that the Veteran failed to report for his scheduled March 2012 VA examination.  The Board remanded the Veteran's claim for further development, to include rescheduling the Veteran for a new VA examination.  The Veteran failed to respond to the Kansas City VA medical center's attempts to confirm his VA examination, which is presumed to have been properly mailed to the correct address; and good cause has not been provided for failing to attend the scheduled examination.  As such, the Board finds that affording the Veteran yet another opportunity to attend a VA examination is not warranted as it would be futile. The Board also points out that generally, under 38 C.F.R. § 3.655(b), when a claimant, without good cause, fails to report for an examination in conjunction with a claim for an increase without good cause, the claim shall be denied.  However, as the Veteran has otherwise been provided an adequate VA examination in 2009 in association with the claim appeal, the Board has determined that rating the claim  based on the evidence of record is appropriate under the circumstances.

In this case, a July 2009 VA treatment record notes the Veteran had no edema, but prominent varicose veins.  A September 2009 VA treatment record notes the Veteran had varicose veins in his right leg, but no edema.  He was advised to wear tight stockings. 

The Veteran underwent a VA examination of his varicose veins of the right leg in October 2009.  The Veteran reported he was currently having an increased amount of varicose veins and weakness with pain in his right leg.  Treatment was with stockings and had no benefit was noted.  Since onset, his condition had gotten progressively worse and effectiveness of treatment was poor.  The Veteran also reported edema was present persistently, skin discoloration was present persistently, and pain was present constantly and occurred at rest.  Other symptoms after prolonged walking or standing included aching, fatigue, and heavy feeling.  These symptoms were relieved by elevation or compression hosiery and no ulceration was present.  Physical examination revealed edema that was not massive or boardlike.  There was no stasis pigmentation or eczema, or ulceration present.  The examiner described the visible or palpable varicose veins as "obvious large varicose veins about the knee and low leg with multiple telangiectasias of lower extremity.  Trace edema pretibula [sic] with positive 2+ pulses."  The examiner also noted that during an October 7, 2009, VA vascular surgery consult, the Veteran reported he had dull, achy, right side leg pain from approximately the mid-thigh down to the ankle, which occurred after a period of being on his feet and sitting down and resting made his pain better.  The examiner diagnosed the Veteran with varicose veins of the right lower leg with worsening and extending lower leg.  

A July 2010 VA treatment record notes the Veteran reported he wore his compression stockings twice since October 2009 and complained of pain with prolonged standing and walking.  His leg even ached at rest.  Examination revealed "[r]opey varicosities from right mid thigh to foot," and no edema.  The record further notes he underwent a Doppler of his bilateral lower extremities in December 2009 that revealed no deep vein thrombosis.  

A July 2010 private treatment record from J.W. ANP-BC, notes the Veteran requested a second opinion regarding his varicose veins.  She was able to visualize multiple engorged varicose veins on his bilateral lower extremities, right more so than left.  The Veteran also had palpable bilateral femoral, dorsalis pedis, and posterior tibial pulses.   

As an initial matter, the Board notes that varicose veins are one of two service-connected conditions affecting the Veteran's right lower extremity.  The Veteran is also rated for shell fragment wound of the right lateral thigh.  An increased rating of this condition is not currently subject to appeal and is therefore beyond the scope of this decision.  In assigning a rating to the Veteran's varicose veins, to consider the pain and functional impact already reflected in the ratings of that conditions would consider the same symptomatology twice and result in unlawful pyramiding.  38 C.F.R. § 4.14.  

The Board finds that a rating in excess of 10 percent is not warranted.  A 10 percent rating is warranted for intermittent edema of an extremity or aching and fatigue in a leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A higher rating of 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  Although the Veteran has made statements that his edema is not fully relieved by elevation, the Board finds the Veteran's statements to be contradictory.  Indeed, the Veteran stated in a September 2009 statement that his pain was relieved by sitting and elevating his leg and reported during his October 2009 VA examination that his symptoms were relieved by elevation or compression hosiery.  Moreover, while the Veteran notes in an October 2010 statement that his pain was not relived by elevation, but instead was relieved by eight to ten hours of bed rest, he directly contradicts himself in the same statement when noting most of his pain was almost gone after four to eight hours of elevation or lying down.  Thus, the Board does finds the Veteran's statements explaining that  his symptoms are not relived by elevation are not credible.  

Upon review of the objective, competent, and credible evidence, the Board finds the Veteran's symptoms are characterized by intermittent edema, which is consistent with the assigned 10 percent rating, but not higher, under Diagnostic Code 7120.  In this regard, a July 2009 VA treatment record notes the Veteran had no edema, a September 2009 VA treatment record notes the Veteran had no edema, the October 2009 VA examination found edema was not massive or boardlike, and a July 2010 VA treatment record found no edema.  While the Veteran has reported he has discoloration of his skin surrounding his varicose veins, as there is no evidence of persistent edema or massive, boardlike edema.  Thus, the record is consistent with a finding of intermittent edema, which warrants a 10 percent rating.  

For these reasons, the Board finds that a rating in excess of 10 percent for varicose veins of the right leg is not warranted.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his varicose veins of the right leg is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for a higher schedular rating was considered, but the ratings assigned were upheld because the rating criteria are adequate.  Therefore, the schedular criteria are adequate to evaluate the Veteran's disabilities.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In summary, the Board concludes that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for varicose veins of the right leg.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

An evaluation in excess of 10 percent for varicose veins of the right leg is denied.  




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


